Citation Nr: 0912557	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a cervical spine 
disability.

2.	Entitlement to service connection for a thoracolumbar 
spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to July 
1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefits sought. 

In February 2009, the Veteran testified during a 
videoconference hearing before the undersigned.  A transcript 
of the proceeding is of record.  During the hearing, the 
Veteran provided additional evidence consisting of copies of 
medical records from several private physicians, along with a 
waiver of RO initial consideration.  38 C.F.R. §§ 20.800, 
20.1304(c) (2008).

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.

At the February 2009 hearing, the Veteran raised the 
additional issue of a petition to reopen a previously denied 
claim for entitlement to service connection for a left hip 
disability, status-post arthroplasty.  This claim, however, 
is not currently developed or certified for appellate review.  
Accordingly, the matter is referred to the RO for appropriate 
consideration.


REMAND

The Board finds that additional evidentiary development is 
required to supplement the record prior to issuance of a 
decision in this matter.

Under VA's duty to assist, VA will take reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies and provides authorization to obtain. See 
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2008).  This 
provision of the duty to assist applies to instances where 
there are relevant records held by any Federal department or 
agency.  See 38 U.S.C.A. § 5103A(c)(3) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(2) (2008).  During the February 
2009 Board videoconference hearing, the Veteran testified 
that he was in receipt of disability benefits from the Social 
Security Administration (SSA) as a result of symptoms and 
manifestations from a back disorder.  The copies of the 
administrative decision issued by the SSA, as well as the 
medical records underlying that determination may contain 
findings immediately relevant to the instant case.  Hence, 
these records should be acquired and associated with the 
claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  See also Woods v. Gober, 14 Vet. App. 214 (2000).

In addition, while this case is on remand, the RO/AMC should 
undertake appropriate action to acquire further VA outpatient 
records.  The most contemporaneous such reports have been 
obtained from the VA Medical Center (VAMC) in Charleston, 
South Carolina, and are dated up until June 2007.  The 
Veteran indicated treatment at VAMC Charleston since 1994, 
however.  The RO/AMC should obtain complete records from this 
facility and associate them with the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See again, 38 C.F.R. § 3.159(c)(2).

Provided that following the above development further medical 
evidence is obtained indicating that disorders of the 
cervical and/or thoracolumbar spine may be due to an incident 
of the Veteran's service, particularly a November 1965 
automobile accident during service, the RO/AMC should obtain 
a supplemental opinion from the physician who completed the 
July 2007 VA orthopedic examination on whether the claimed 
disorders have a medical nexus to service based on the entire 
record.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
action to obtain copies of any SSA 
administrative decision(s) on a claim for 
benefits with that agency, along with all 
medical records underlying that 
determination.  In requesting these 
records, the RO/AMC's efforts to obtain 
them must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be futile.  
The non-existence or unavailability of 
such records must be verified by the 
Federal department or agency from whom 
they are sought. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  The RO/AMC should obtain complete 
medical records from the VA Medical 
Center in Charleston, South Carolina, as 
well as all associated clinics or other 
VA facilities identified in the records, 
which have not been previously associated 
with the file, particularly records prior 
to May 2006 and after June 2007.  In 
requesting these records, the RO/AMC 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  After completing the above 
development, schedule the Veteran for a 
VA spine examination.  The claims file 
must be reviewed in conjunction with the 
examination.  The examiner is asked to 
identify all current disabilities of the 
neck and lumbosacral spine, and to opine 
as to whether it is at least as likely as 
not any currently diagnosed disability is 
related to the documented in-service neck 
and low back injury and treatment.  A 
full and complete rationale is required 
for all opinions expressed.

4.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




